DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 12/17/2021 is acknowledged.

Claims 7-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai (US 2009/0255045).

Regarding claim 1, Sakurai discloses an apparatus (Fig. 1, item PT) for collecting and packaging feces, the apparatus comprising: 
(Fig. 1, item 1) including a seat (Fig. 1, item 3), a body block (Fig. 1, item 5) supporting the seat and having an inner space (Fig. 1, body block 5 has an inner space) into which examinee's feces are discharged (Para. 0020-0022), and a transfer machine (Fig. 2, item 10) (Fig. 4, item 18, 19), installed at an outlet of the inner space opposite to an inlet connected to the seat (Para. 0032-0035), configured to transfer a plastic bag (Fig. 3, item 8A) containing entire feces from the inner space (Para. 0032-0035); 
a bag supply machine (Fig. 2, item 7B, 10) configured to dispense the plastic bag (Fig. 1, item 8) having an upper opening (Fig. 2, item 8A) into the inner space; 
a sealing machine (Fig. 2, item 11, 12, 15A, 15B) installed under the transfer machine (Para. 0025-0028) and sealing the upper opening of the plastic bag containing the entire feces (Para. 0025-0028); 
a collection machine (Fig. 2, item 16, 16A) securing the sealed plastic bag from the inner space (Para. 0032-0035); and 
a controller (Para. 0030-0031) configured to direct the bag supply machine to supply the plastic bag into the inner space when the examinee is seated on the seat (Para. 0030-0031), direct the sealing machine to seal the upper opening of the plastic bag when the entire feces are completely contained (Para. 0030-0031), and control the collection machine to secure the sealed plastic bag from the inner space (Para. 0030-0031), 
the controller further configured to: 
instruct the transfer machine to close the outlet of the inner space while the plastic bag is supplied into the inner space and then the feces are contained in the plastic bag (Para. 0030-0031, transfer machine 10 closes outlet of inner space by feeding bag 8 through the sealing machine 11), and 
in response to the entire feces being completely contained in the plastic bag, instruct the transfer machine to transfer the plastic bag under its own weight from the inner space to the sealing machine (Para. 0030-0031, transfer machine transfers the plastic by feeding the bag through the system when the sensor senses a user).

Regarding claim 2, Sakurai discloses the apparatus wherein the bag supply machine includes: a bag loading box (Fig. 2, bag loading box is portion of item 5 where bags are located) loading a plurality of plastic bags therein; and a gripper (Fig. 2, items 7b, 10) movably connected to the inner space, configured to grip the plastic bag one by one from the bag loading box (Para. 0022-0023), transfer the gripped plastic bag into the inner space (Para. 0022-0023), and expand or close the upper opening of the plastic bag (Para. 0022-0029).

Regarding claim 3, Sakurai discloses the apparatus wherein in response to the entire feces being completely contained in the plastic bag, the controller is further configured to control the gripper to release a state of fixing the plastic bag (Para. 0030-0031, controller stopes rotating gripper 10 when user leaves the seat, meaning the entire feces is completely contained) such that the plastic bag containing the entire feces moves under its own weight from the inner space to the sealing machine.

Regarding claim 4, Sakurai discloses the apparatus wherein the sealing machine includes: a sealing chamber (Fig. 2, sealing chamber is within item 16) connected to the inner space via the transfer machine (Para. 0025-0029); and a sealer (Fig. 2, item 15A, 15B) automatically sealing the upper opening of the plastic bag moved into the sealing chamber (Para. 0025-0029).

Regarding claim 5, Sakurai discloses the apparatus wherein the collection machine includes: a collection box (Fig. 4, item 16A) installed adjacent to the sealing chamber (Para. 0039-0043); and a transfer member (Fig. 4, item 18) configured to transfer the sealed plastic bag from the sealing chamber to the collection box under control of the controller (Para. 0039-0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Kramer (US 2015/0320404).

Regarding claim 6, Sakurai is silent about the apparatus further comprising: a labeling machine installed in one of the sealing chamber, the inner space, or the bag supply machine, and attaching a label with examinee's feces collection information to the plastic bag under control of the controller.
However, Kramer teaches a labeling machine (Fig. 3, labeling printer) installed in the inner space (Fig. 3, labeling machine is installed in the inner space) and attaching a label with examinee’s feces collection information to the plastic bag under control of the controller (Para. 0020-0030).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Sakurai and Kramer to modify the apparatus of Sakurai to include the labeling machine of Kramer.  A person of ordinary skill in the art would have been motivated to make such change in order to provide the correct user with accurate results and to provide the laboratory or testing site with relevant patient information (Kramer, Para. 0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731